Citation Nr: 1623065	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1984 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Board remanded the Veteran's claims to schedule a hearing.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his Non-Hodgkin's lymphoma is the result of his active military service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was incurred in active naval service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's Certificate of Release or Discharge from Active Duty shows that he worked as a construction inspector and advanced construction electrician.

At the hearing, the Veteran credibly testified that he was exposed to a variety of chemicals during his 20 years of active duty.

In April 2016, the Veteran's VA physician Dr. R.S., board certified in hematology and oncology, reported that he treated the Veteran between 2007 and 2010 for lymphoma.  Dr. R.S. noted that the Veteran had reported being exposed to chemicals during his active service.  Dr. R.S. also noted that during the three years preceding his diagnosis, he had experienced progressive diffuse lymphadenopathy.  Dr. R.S. noted that CT scans as early as September 2004 showed lymphadenopathy and that his lymph nodes were greatly enlarged at the time of his diagnosis in 2007.  Based on his medical experience, various medical studies, and the Veteran's medical evidence, Dr. R.S. opined that it was more likely than not that the Veteran's lymphoma was a direct result of his occupational chemical exposure during his active duty.

The opinion of Dr. R.S. is given great probative weight as he was the Veteran's treating physician at the time of his diagnosis and opined that the Veteran's Non-Hodgkin's lymphoma had its onset during his active service.

As such, the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 






ORDER

Service connection for Non-Hodgkin's lymphoma is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


